Case 2:18-cv-00014-JRG-RSP Document 320 Filed 07/05/19 Page 1 of 2 PageID #: 10728




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  PLASTRONICS SOCKET PARTNERS,                     §
  LTD., PLASTRONICS H-PIN, LTD.,                   §
                                                   §
                Plaintiffs,                        §
                                                   §
  v.                                               §   CIVIL ACTION NO. 2:18-CV-00014-JRG
                                                   §
  DONG WEON HWANG, HICON CO.,                      §
  LTD.,                                            §
                                                   §
                Defendants.                        §

                                               ORDER

          The Court held a hearing in the above-captioned case in which the Court took up certain

   pre-trial issues including Plaintiffs’ Motion to Modify the Joint Pretrial Order as to Stipulations

   Between the Parties (the “Motion to Modify” or the “Motion”). (Dkt. No. 309.) This Order

   memorializes the Court’s rulings as announced into the record at the conclusion of the hearing.

   This Order does not limit the rulings as announced in any way.

          The Motion to Modify is GRANTED. The Court finds that the stipulations identified in

   the Motion will be duplicative of evidence each side intends to offer during the course of trial.

   Moreover, the presence of the stipulations risk confusing the jury about whether disputed

   material issues in this case have actually been conceded. Therefore, the Court ORDERED

   that the stipulations are STRICKEN pursuant to Federal Rule of Civil Procedure 403.

          Additionally, the Court MODIFIED the Magistrate Judge’s June 13, 2019 Order

   regarding the appointment of Korean translators. (Dkt. No. 285.) The Court ORDERED that

   each side shall use its own translator during its own examination of witnesses, whether the

   examination is a direct or cross examination.
Case 2:18-cv-00014-JRG-RSP Document 320 Filed 07/05/19 Page 2 of 2 PageID #: 10729




      So ORDERED and SIGNED this 5th day of July, 2019.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE
